                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


CRAIG CUNNINGHAM                                  §
                                                  §   Civil Action No. 4:18-CV-43
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
CROSBY BILLING SERVICES, CORP., ET                §
AL.                                               §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 14, 2018, the report of the Magistrate Judge (Dkt. #29) was entered containing

proposed findings of fact and recommendations that Plaintiff’s “Motion for Default Judgment

Against Rebecca Nahom, Jeff Nahom, Firefly Travel Corp., and First Class Vacations” (Dkt. #22)

be granted in part, that default judgment be entered for Plaintiff, that Defendants Rebecca Nahom

and Firefly Travel Corp should be terminated, and that Plaintiff should be awarded $26,000.00 as

statutory damages against Defendants First Class Vacations, Inc. and Jeff Nahom only.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.
           It is, therefore, ORDERED that Plaintiff’s “Motion for Default Judgment Against Rebecca

.   Nahom, Jeff Nahom, Firefly Travel Corp., and First Class Vacations” (Dkt. #22) is GRANTED

    IN PART and a default judgment shall be entered for Plaintiff.

           It is further ORDERED Rebecca Nahom and Firefly Travel Corp are hereby terminated

    as Defendants in this cause.

           SIGNED this 5th day of December, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   2
